DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered. 

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1, 3-8, 10, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huston (US 2012/0004956), hereinafter referred to as Huston, in view of Slavin (US Patent 8,520,072 B2), hereinafter referred to as Slavin, in view of Kirkorian (US 2007/0168543), hereinafter referred to as Kirkorian.

8.	Regarding claim 1, Huston discloses an information processing apparatus, comprising:  circuitry configured to:  receive a request to access content information, wherein the content information is associated with a space of a first user that is associated with the information processing apparatus, and the request to access the (fig. 6 and 8-10, paragraphs 181-182 wherein spectator can request to gain access to the viewpoint of the selected athlete from worn camera apparatuses);
	and wherein the information amount of the content information is set based on the request to access the content information, relevant information of the information terminal apparatus of the second user or the second user, and attribute information of the second user (fig. 6 and 8-10, paragraphs 181-182 wherein spectator must be member of athletes invitees list to view social media presentation).
However Huston is silent in regards to disclosing set an information amount of the content information to be provided to the second user.
Slavin discloses set an information amount of the content information to be provided to the second user (fig. 3-4, col. 14, lines 33-68, col. 15, lines 1-13 wherein first or primary user can limit second user to access to the content but limit the access to the camera accessing the content, or secondary users have access to the content only after mom or first user authorization).  Slavin (col. 5, lines 40-50 wherein operator may view content while preventing the monitoring station from accessing other content on device).  All of the elements are known.  Combining the references would yield the instant claims wherein secondary user can be provided with access to content on a device while preventing the monitor from accessing other data stored on device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Kirkorian discloses the attribute information of the second user includes information of a correlation of a personal relationship between the first user and the second user (fig. 5-6, paragraph 81 wherein first user or content owner makes attribute selection of family, friends, co-workers etc. or registration requirement of secondary users to restrict access to media content).  Kirkorian (paragraph 81) provides motivation to combine the references wherein content owner places limits content recipients.  All of the elements are known.  Combining the references would yield the instant claims wherein user makes attribute selection to limit users who can receive or interact with user presented content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

9.	Regarding claim 3, Slavin discloses the information processing apparatus according to claim 1, wherein the attribute information of the second user further includes information of at least one of age, sex, a place of birth, an occupation, a qualification, a review made by from the first user, or accumulated time of use (fig. 4-5, col. 16, lines 55-65 wherein relationship with main user is established to determine devices with which to share captured content, also limiting access to users that live at the property)

(fig. 4-5, col. 16, lines 11-29 wherein system detects attributes of captured images to determine secondary users with which to share captured images).

11.	Regarding claim 5, Slavin discloses the information processing apparatus according to claim 3, wherein the circuitry is further configured to: set a first information amount of the content information based on a first correlation of the personal relationship (fig. 4-5, col. 14, lines 33-62 wherein when relationship with first user is not established, second user is prevented from receiving direct access to images captured by camera sent to first device to maintain privacy); 
Huston discloses set a second information amount of the content information based on a second correlation of the personal relationship, wherein the first correlation is higher than the second correlation, and the first information amount is higher than the second information amount (fig. 6, paragraph 47 wherein differentiation is made between participants and spectators wherein participants are granted greater access to content).

12.	Regarding claim 6, Slavin discloses the information processing apparatus according to claim 3, wherein the circuitry is further configured to:  set a first information amount of the content information based on first age of the second user (fig. 4-6, col. 19, lines 53-68 wherein system uses identification of user as son, daughter, mother or dad and grants graduated access to persons identified); 
and set a second information amount of the content information based on a second age of the second user, wherein the second age is relatively advance than the first age, and the first information amount is smaller than the second information amount (fig. 4-6, col. 19, lines 53-68 wherein system uses identification of user as son, daughter, mother or dad and grants graduated access to persons identified).

13.	Regarding claim 7, Slavin discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to set the information amount based on the attribute information of the second user, and the attribute information does not satisfy a first condition (fig. 4-5, col. 16, lines 55-68, col. 17, lines 1-9 wherein system detects secondary users do not live in home of the first user, the system users social network attributes to determine access level of secondary user to captured content).

14.	Regarding claim 8, Slavin discloses the information processing apparatus according to claim 7, wherein the circuitry is further configured to set the first condition based on an input of the first user (fig. 4-5, col. 13, lines 29-40 wherein user input establishes users to share captured image content).

15.	Regarding claim 10, Slavin discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to receive at least one of (fig. 3-4, col. 14, lines 62-68 wherein mom’s mobile phone is the primary recipient of image content provided by the monitoring camera).

16.	Regarding claim 15, Slavin discloses the information processing apparatus according to claim 1, wherein the relevant information of the information terminal apparatus includes at least one of performance of the information terminal apparatus or an output format of the information terminal apparatus, and the circuitry is further configured to set the information amount of the content information based on at least one of the performance of the information terminal apparatus or the output format of the information terminal apparatus (fig. 3-4, col. 2 lines 6-35 wherein system shares image content relevant to triggering alarm event).

17.	Regarding claim 17, Slavin discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to:  communicate with the information terminal apparatus that is an external apparatus (fig. 3-4, col.14, lines 47-68 wherein camera unit receives access request from secondary device); 
and directly or indirectly receive the request from the information terminal apparatus (fig. 1-3, col. 2, lines 62-68 wherein mom’s mobile phone is linked to camera monitoring area, as well as connected to secondary mobile devices to service image content request).

(fig. 2, col. 8, lines 51-58 wherein monitoring server communicates with mom’s mobile device and secondary devices).

19.	Regarding claim 19, Huston discloses an information processing method, comprising: receiving a request to access content information, wherein the content information is associated with a space of a first user that is associated with an information processing apparatus, and the request to access the content information is received from an information terminal apparatus of a second user different from the first user (fig. 6 and 8-10, paragraphs 181-182 wherein spectator can request to gain access to the viewpoint of the selected athlete from worn camera apparatuses); 
and wherein the information amount of the content information is set based on the request to access the content information, relevant information of the information terminal apparatus of the second user, and attribute information of the second user (fig. 6 and 8-10, paragraphs 181-182  wherein spectator must be member of athletes invitees list to view social media presentation).
However Huston is silent in regards to disclosing setting an information amount of the content information to be provided to the second user.
(fig. 3-4, col. 14, lines 33-68, col. 15, lines 1-13 wherein first or primary user can limit second user to access to the content but limit the access to the camera accessing the content, or secondary users have access to the content only after mom or first user authorization).  Slavin (col. 5, lines 40-50 wherein operator may view content while preventing the monitoring station from accessing other content on device).  All of the elements are known.  Combining the references would yield the instant claims wherein secondary user can be provided with access to content on a device while preventing the monitor from accessing other data stored on device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Huston and Slavin are silent in regards to disclosing the attribute information of the second user includes information of a correlation of a personal relationship between the first user and the second user.
Kirkorian discloses the attribute information of the second user includes information of a correlation of a personal relationship between the first user and the second user (fig. 5-6, paragraph 81 wherein first user or content owner makes attribute selection of family, friends, co-workers etc. or registration requirement of secondary users to restrict access to media content).  Kirkorian (paragraph 81) provides motivation to combine the references wherein content owner places limits content recipients.  All of the elements are known.  Combining the references would yield the instant claims wherein user makes attribute selection to limit users who can receive or 


20.	Regarding claim 20, Huston discloses a non-transitory computer-readable medium, having stored thereon computer-executable instructions that, when executed by a processor, cause a computer to execute operations, the operations comprising receiving a request to access content information, wherein the content information is associated with a space of a first user that is associated with an information processing apparatus (fig. 6 and 8-10, paragraphs 181-182 wherein spectator can request to gain access to the viewpoint of the selected athlete from worn camera apparatuses), 
wherein the information amount of the content information is set based on the request to access the content information, relevant information of the information terminal apparatus of the second user, and attribute information of the second user   (fig. 6 and 8-10, paragraphs 181-182  wherein spectator must be member of athletes invitees list to view social media presentation).
However Huston is silent in regards to disclosing the request to access the content information is received from an information terminal apparatus of a second user different from the first user an information amount of the content information to be provided to the second user.
Slavin discloses and the request to access the content information is received from an information terminal apparatus of a second user different from the first user an information amount of the content information to be provided to the second user (fig. 3-4, col. 14, lines 33-68, col. 15, lines 1-13 wherein first or primary user can limit second user to access to the content but limit the access to the camera accessing the content, or secondary users have access to the content only after mom or first user authorization).  Slavin (col. 5, lines 40-50 wherein operator may view content while preventing the monitoring station from accessing other content on device).  All of the elements are known.  Combining the references would yield the instant claims wherein secondary user can be provided with access to content on a device while preventing the monitor from accessing other data stored on device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Huston and Slavin are silent in regards to disclosing the attribute information of the second user includes information of a correlation of a personal relationship between the first user and the second user.
Kirkorian discloses the attribute information of the second user includes information of a correlation of a personal relationship between the first user and the second user (fig. 5-6, paragraph 81 wherein first user or content owner makes attribute selection of family, friends, co-workers etc. or registration requirement of secondary users to restrict access to media content).  Kirkorian (paragraph 81) provides motivation to combine the references wherein content owner places limits content recipients.  All of the elements are known.  Combining the references would yield the instant claims wherein user makes attribute selection to limit users who can receive or interact with user presented content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


21.	Claims 9, 11-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huston, in view of Slavin, in in view of Kirkorian, in view of Sakata (US 2015/0142889), hereinafter referred to as Sakata.

22.	Regarding claim 9, Huston, Slavin and Kirkorian are silent in regards to disclosing the information processing apparatus according to claim 7, wherein in the first condition, a degree of similarity between the attribute information of the second user and attribute information of the first user is greater than or equal to a specific value.
	However Sakata discloses the information processing apparatus according to claim 7, wherein in the first condition, a degree of similarity between the attribute information of the second user and attribute information of the first user is greater than or equal to a specific value (fig. 4-5, paragraphs 175-176 wherein system detects similarity between first and second users in deciding whether to provide access to requested content to second user).  Sakata (paragraph 177) provides motivation to combine the references wherein system uses similarity of the second user to determine if the second user is granted access to the content.  All of the elements are known.  Combining the references would yield the instant claims wherein similarity between a first and second user to determine secondary user access to requested content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  


23.	Regarding claim 11, Sakata discloses the information processing apparatus according to claim 10, wherein the circuitry is further configured to provide at least one of the sound information, the text information, or the image information to the first user based on the attribute information of the second user, and the attribute information of the second user satisfy a second condition (fig. 8-10, paragraphs 174-176 and 195 wherein system detects users viewing similar content being viewed by the first viewer, then system checks for users of similar age as first user.  Then provides cooking support content to first user detected as being similar to content viewed by second user of similar age).

24.	Regarding claim 12, Sakata discloses the information processing apparatus according to claim 11, wherein the circuitry is further configured to set a first information amount of the content information smaller than a second information amount of the content information based on the attribute information of the second user (fig.4-6, paragraphs 195-200 wherein audio or image content may be limited as to sharing between users based on share range restrictions applied to user equipment), 
the first information amount corresponds to an information amount of at least one of the sound information, the text information, or the image information to be provided to the first user, and the second information amount corresponds to an information amount of the received at least one of the sound information, the text information, or the image information (fig.4-6, paragraphs 195-200 wherein audio or image content may be limited as to sharing between users based on share range restrictions applied to user equipment).

25.	Regarding claim 14, Sakata discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to:  receive input information of the second user from the information terminal apparatus of the second user (fig. 4-5, paragraphs 175 and 194-195 wherein system shares text audio and image communication from second user to first user, and information is relevant to content information being consumed); 
output the input information to the first user, and control the output input information based on the attribute information (fig. 4-5, paragraphs 175 and 194-195 wherein system shares text audio and image communication from second user to first user, and information is relevant to content information being consumed).


26.	Regarding claim 16, Sakata discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to:  acquire one of a captured image or sound information in one of a real space or a virtual space, wherein the real space and virtual space correspond to the space in which the first user exists (fig. 1, paragraphs 59 and 69 wherein system images viewed by user one with user two over the cloud serer thru the service provider); 
(fig. 1, paragraphs 59 and 69 wherein system images viewed by user one with user two over the cloud serer thru the service provider).

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424